Citation Nr: 0713228	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-36 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than July 31, 1997 
for service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1983 to 
November 1989.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a September 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in February 
2007.  A transcript of the hearing is associated with the 
veteran's claims folder.

The Board also notes that at the Travel Board Hearing, the 
veteran submitted additional evidence to the Board and waived 
her right to have that evidence initially considered by the 
RO.


FINDING OF FACT

A claim of entitlement to service connection for bipolar 
disorder was not received within one year of the veteran's 
discharge from service or until July 31, 1997.


CONCLUSION OF LAW

The criteria for an effective date prior to July 31, 1997, 
for a grant of service connection for bipolar disorder, have 
not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran's claim was initially 
adjudicated before the enactment of the VCAA.  She was 
provided with the notice required by the VCAA, by letter 
mailed in March 2006, to include notice of the type of 
evidence necessary to establish a disability rating or an 
effective date for service connection.  The letter also 
informed the veteran of the evidence and information 
necessary to substantiate her claim, the information required 
of her to enable VA to obtain evidence in support of her 
claim, the assistance that VA would provide to obtain 
evidence in support of her claim, and the evidence that she 
should submit if she did not desire VA to obtain such 
evidence on her behalf.  Although this letter did not 
specifically inform the veteran that she should submit any 
pertinent evidence in her possession, it did inform her of 
the evidence that would be pertinent and that she should 
submit such evidence or provide the RO with the information 
and any authorization necessary for the RO to obtain the 
evidence on her behalf.  Therefore, the Board believes that 
she was on notice of the fact that she should submit any 
pertinent evidence in her possession.  The Board notes that, 
even though the letter requested a response within 60 days, 
it also expressly notified the veteran that she had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor her representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service will be the later of the date of 
receipt of claim or the date entitlement.  38 U.S.C.A. § 
5110; 38 C.F.R. 
§ 3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

On September 6, 1994, the veteran filed a VA Form 21-526, 
Veteran's Application for Compensation or Pension.  The 
application did not specifically indicate whether the veteran 
was applying for compensation or pension.  Furthermore, 
although the veteran completed the section of the application 
designated for persons who claim to be totally disabled, she 
did not indicate that she had received any treatment in 
service for her claimed disability or that her disability 
began in service.  

Subsequent to the filing of her application, the RO sent the 
veteran a letter dated September 16, 1994, informing her that 
she was not eligible for disability pension benefits because 
she did not have any wartime service.  The veteran did not 
respond to this letter.  

On July 31, 1997, the veteran filed a statement indicating 
that she had filed a claim for pension in September 1994 and 
that her claim was denied.  She then went on to request that 
she be considered for service connection instead of pension 
benefits at that time.  The RO interpreted this statement as 
an informal claim for service connection for bipolar disorder 
and in a May 1998 rating decision, the RO granted the veteran 
service connection for bipolar disorder.  A 30 percent 
evaluation was assigned, effective from July 31, 1997, the 
date of the veteran's informal claim for service connection.  
The veteran's evaluation was subsequently increased to 50 
percent in a February 2001 RO rating decision and later 
increased to 100 percent in a September 2003 RO rating 
decision.

The veteran contends that when she filed her original 
application in September 1994, she did not know the 
difference between the VA forms and she was not mentally 
competent to file the application by herself.  Consequently, 
she claims that an employee at the Griffin Regional VA office 
completed the form for her and neglected to tell her that she 
was only filing an application for pension.  Based on these 
allegations, the veteran contends that the effective date for 
her award of compensation for service connection for bipolar 
disorder should be September 6, 1994 instead of July 31, 
1997.

The Board acknowledges the veteran's contention that she did 
not know the difference between the VA forms when she filed 
her original claim in September 1994 as well as her 
contention that a VA employee completed her form at that time 
without informing her that she was only filing a claim for 
pension.  However, the applicable statutory and regulatory 
provisions are without ambiguity and clear on their face, and 
the Board is bound by them.  Alleged ignorance can not be 
used as an excuse for failure to follow a promulgated 
regulation; persons dealing with the United States Government 
are charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, regardless of actual 
knowledge or hardship resulting from innocent ignorance.  See 
Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. 
Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947); see 
also Velez v. West, 11 Vet. App. 148, 156-57 (1998).

The Board also notes that, as previously stated, the veteran 
did not clarify in her September 1994 application whether she 
was applying for pension or compensation and furthermore, the 
Board cannot ignore the fact that the veteran waited three 
years after receiving the letter from the RO denying her 
claim for pension to inform the RO that she wished to file a 
claim for service connection.  Also important to note is the 
fact that in her July 1997 informal claim, the veteran never 
asserts that her September 1994 application was intended to 
be an application for compensation instead of pension.

The veteran's representative argues that based on VA 
regulations, the veteran's original application filed in 
September 1994 should have been considered as both a claim 
for pension and compensation.  The representative is basing 
this argument on information contained in the VA Adjudication 
Procedure Manual M21-1 (M21-1), Part III, which sets forth 
procedures for determining what type of claim an applicant is 
filing.  However, the Board notes that M21-1 holds that if 
any doubt exists with regard to which benefit a claimant is 
seeking, the claimant should be asked for clarification.  
There is no evidence in the record to show that the veteran 
was not asked for clarification at the time that she filed 
her original application in September 1994 and as previously 
stated, the correspondence from the veteran filed subsequent 
to the September 1994 application does not lead the Board to 
believe that it was her intent to file a claim for 
compensation instead of pension in September 1994.

In summary, for the reasons and bases expressed above, the 
Board finds that the first claim for service connection 
received from the veteran was filed on July 31, 1997.  
Consequently, July 31, 1997 is the earliest possible 
effective date for service connection.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an effective date earlier than July 31, 1997 
for bipolar disorder is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


